Citation Nr: 1133017	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-25 500 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to June 13, 2001, for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to January 1972, including service in Vietnam. He died in February 2004.  The appellant is the widow of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's Appeal was previously before the Board in December 2007, when it was remanded to provide the appellant additional notification.  This was accomplished in February 2008, and the appeal was returned to the Board for further review.

In April 2009, the Board issued a decision that denied claims for service connection for colitis, diabetic retinopathy, hepatitis C, a thyroid disorder, and a cardiovascular disease, all for the purposes of accrued benefits.  An increased evaluation for diabetes mellitus for the purposes of accrued benefits was also denied.  Finally, the Board denied entitlement to an increased evaluation in excess of 30 percent for PTSD for the period prior to June 13, 2001, but granted entitlement to a 50 percent evaluation for PTSD from that date.

The appellant appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court ordered that the portion of the April 2009 decision that denied entitlement to an evaluation in excess of 30 percent for PTSD prior to June 13, 2001 and that denied entitlement to an evaluation in excess of 50 percent for PTSD from June 13, 2001 be remanded for compliance with instructions in a December 2009 Joint Motion for Partial Remand to the Board.  The appeal for the remaining issues was dismissed.  

The matter was returned to the Board, and in October 2010 a decision was issued that increased the evaluation for PTSD from June 13, 2001 to 70 percent.  Entitlement to an evaluation in excess of 30 percent continued to be denied for the period prior to June 13, 2001.  

Once again, the appellant appealed the Board's decision to the Court.  In April 2011, the Court ordered that portion of the October 2010 decision that denied entitlement to an evaluation in excess of 30 percent for PTSD prior to June 13, 2001 be vacated and remanded for compliance with instructions in an April 2011 Joint Motion for Partial Remand to the Board.  The grant of a 70 percent evaluation from June 13, 2001 was not disturbed.  The appeal has now been returned to the Board for action consistent with the Joint Motion. 


FINDING OF FACT

Based on the evidence in the possession of VA at the time of the Veteran's death, prior to June 13, 2001, the Veteran's PTSD was productive of either the definite social and industrial impairment described by rating criteria in effect prior to November 1996, or the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks outlined in the current rating criteria. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD for the purposes of accrued benefits prior to June 13, 2001 were not met. 38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.21, 4.125. 4.130, Code 9411 (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

As will be explained in greater detail below, the outcome of these accrued benefits claims hinges on the application of the law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  There is no additional evidence which may be added to the file; thus, no evidentiary development is necessary and no notice of same need be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, the Board notes that the appellant was provided with a duty to assist letter for her claims for accrued benefits in September 2004.  After the December 2007 remand, she was provided with a second duty to assist letter in February 2008.  This second letter included an explanation of what must be demonstrated by the evidence in order to prevail in her claims.  This letter stressed to the appellant that the decision would be based on evidence either already in the claims folder or in the possession of VA at the time of the Veteran's death.  She has submitted extensive copies of both VA and private medical records in response to the September 2004 and February 2008 letters.  The appellant does not contend and the record does not show that there is any VA or other medical records relevant to the claims in the possession of VA which have not been associated with the claims folder.  The existence of any other private medical records is not relevant, as any records or opinions not in the possession of the VA prior to the Veteran's death are not, by law, for consideration.  In fact, the many private medical statements and opinions dated and received after the Veteran's death that have been submitted by the appellant may not even be considered.

The Board adds that the appellant has been given ample opportunity to present evidence and argument in support of her claims, and that VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2009).

Accrued Benefits

The appellant, the widow of the Veteran, argues that the Veteran had pending claims for VA benefits.  She argues that the evaluation for the Veteran's PTSD was inadequate to reflect the very serious impairment caused by this disability.  They believe that the Veteran's periodic complaints of suicidal ideation are sufficient to merit a 70 percent evaluation for the entire period.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (a) (2009) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2010).  The appellant's claim was timely filed in this case.

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 and § 5121 together that in order for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  As part of the amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 3.1000(d)(5) has been added.  Under this provision, a claim for VA benefits pending on the date of death means a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 U.S.C.A. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.).

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

In this case, the Veteran died on February [redacted], 2004.  Therefore, the appellant's claim is considered under the amended version of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on accrued benefits so that a Veteran's survivor may receive the full amount of an award for accrued benefits.

With respect to the amended version of 38 C.F.R. § 3.1000, the changes include amending the definition of "[e]vidence in the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This has been altered to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death."  Id.

The appellant's claim for accrued benefits was received in March 2004.  As it was received within one year of the Veteran's death, it is timely.

The Veteran's claim for an increased evaluation for PTSD was dismissed by the Board in March 2004 on the account of his death.  This demonstrates that this claim was pending before the VA at the time of his death.

Increased Evaluation

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for PTSD was established in an April 1999 rating decision.  A 30 percent evaluation was assigned for this disability, effective from November 1994.  The Veteran initiated an appeal by submitting a notice of disagreement.  The 30 percent evaluation remained in effect until the Veteran's death.  However, the April 2009 Board decision granted a 50 percent evaluation, but no more, for the purposes of accrued benefits, effective from June 13, 2001.  Entitlement to evaluation in excess of 30 percent prior to June 13, 2001 was denied.

After the Veteran submitted his claim for service connection for PTSD, the VA amended its regulations pertaining to the rating schedule for mental disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).

Under the regulations in effect prior to November 7, 1996, when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, and the Veteran is demonstrably unable to obtain or retain employment due to PTSD, then a 100 percent evaluation is warranted.

When the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment as a result of PTSD, a 70 percent evaluation is warranted.  PTSD which results in considerable impairment in the ability to establish or maintain effective and wholesome relationships with people and considerable industrial impairment is evaluated as 50 percent disabling.  Definite social and industrial impairment merits continuation of the current 30 percent evaluation. 38 C.F.R. § 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel of VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 9- 93 (O.G.C. Prec. 9-93).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 2002).

Under the regulations currently in effect, PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The nomenclature contained in the new rating criteria are meant to coincide with that found in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  The Global Assessment of Functioning (GAF) as found in the DSM-IV is often assigned by an examiner to describe a patient's overall level of functioning.

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2010).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The evidence includes the report of the November 1994 VA general medical examination.  The Veteran was noted to display a depressed affect and was labile.  He complained of chronic depression and reported suicidal thoughts in the past. However, he was not currently suicidal or homicidal.  The diagnoses included post traumatic stress.

The Veteran was afforded a VA PTSD examination in April 1998.  He lived with his wife and two children.  The Veteran was currently employed in an administrative job as an engineer for a company, and had been in that position for the last six months.  The Veteran gave a good history of episodes of depression.  The first episode had been three years ago, when he would not get out of bed or take care of his personal hygiene, and he would experience suicidal ideas.  He experienced a similar episode two years ago.  A review of the claims folder noted the November 1994 VA evaluation, which reported difficulties sleeping, chronic depression, and occasional suicidal ideations.  Currently, the Veteran reported nightly sleep problems, with nightmares two to three times each month in which he is awakened by dreams related to his experiences in Vietnam.  He also reported intrusive memories, and avoided all reminders of Vietnam.  The Veteran reported difficulty in becoming close to others except for his wife.  He admitted to being depressed at times but did not describe major symptoms of anhedonia or suicidality.  He described having problems with authority and irritability, but he never became violent.  Sometimes he would quit his jobs, and on other occasions his contract would not be renewed, and he had held at least ten different jobs between 1985 and the date of the examination.  

On mental status examination, the Veteran's speech was well articulated.  His mood was anxious and somewhat depressed, and his affect was appropriate.  He did not appear to have any thought disorder.  He denied any suicidal or homicidal ideations, and denied hallucinations and delusions.  There was good short-term and long-term memory with no evidence of cognitive problems.  The diagnoses included PTSD, and recurrent major depression.  His score on the GAF scale was estimated to be 60, with 60 also noted to be his highest score for the past year.  The examiner opined that the impairment caused by the PTSD was in the moderate to severe range.  

The April 1998 examiner wrote an assessment of the examination stating that the Veteran experienced moderate difficulties in his work performance, as evidenced by his inability to sustain any employment for long periods of time.  The longest the Veteran had been employed at any one place was 10 years, from 1975 to 1985, but since then, he had been unable to progress in the same job secondary to his irritability, difficulties with authority, and concentration difficulties.  

In the Veteran's April 1999 notice of disagreement, he stated that during his April 1998 examination, he had complained of suicidal and homicidal thoughts when under stress.  He also said he had reported nightmares of two to three times per week, and not two or three times a month as erroneously stated in the RO's decision.

VA treatment records dated February 2000 show that a depression screen was negative.  However, December 2000 records show that the Veteran was feeling a little depressed due to lack of employment.

Additional VA treatment notes from March 2001 state that the Veteran was feeling sad about recently losing his job.  He reported passive suicidal ideation.  The Veteran denied intent and denied having a plan, and said it was just a thought.

April 2001 mental health clinic records indicate that the Veteran was laid off from his job two months ago.  He believed his physical disabilities made it difficult to be rehired.  The Veteran reported problems with controlling his temper at home.  On mental status examination, the Veteran was casually dressed with relevant speech.  There was no evidence of psychotic features.  His mood was depressed and his affect was at times sad.  The assessment was PTSD by history, and rule out adjustment disorder with depressed mood.  Follow up treatment was recommended but the Veteran indicated that he was not interested.

The Veteran underwent an additional VA PTSD examination on June 13, 2001.  He was noted to have been unemployed for about a month and was seeking employment as a designer.  The most prominent of his symptoms were marked mood disturbance and episodic moderately severe irritability.  The Veteran stated that he hated authority and it appeared his irritability had gotten him into trouble in a lot of situations.  There were ongoing sleep disturbances and intrusive memories.  He continued to avoid reminders of Vietnam and endorsed hyperarousal during which he experienced stress, irritability, and occasional suicidal ideation.  The examiner believed that the symptom report was consistent was those noted in 1998.  His symptoms continued to disrupt his work and social functioning, and in particular had markedly adverse effects on his work roles.  The Veteran described becoming angry and feeling victimized by his bosses.  His relationship with his family was also strained.  But the Veteran did acknowledge a few friends and a remote contact with his relatives.  On examination, the Veteran was alert and oriented.  There was no evidence of psychotic symptoms. His mood was mildly irritable.  He acknowledged episodes of depression accompanied on occasion by suicidal ideations, but there were no significant cognitive impairments.  The diagnoses included PTSD, mild, chronic.  The score on the GAF scale was 50.  The examiner noted the Veteran's belief that he was significantly worse off than in 1998, but added that by the Veteran's own report his current symptoms and functioning seemed consistent with the 1998 examination.  However, the GAF was lowered to 50 based on his degree of irritability. 

Prior to the Veteran's VA examination of June 13, 2001, the Board finds that the 30 percent evaluation was appropriate.  During this period, the Veteran's predominate symptoms included some depression, anxiety, and chronic sleep impairment.  His memory was good, his speech was normal, there were no cognitive problems, and he was apparently employed on a full time basis until he was laid off in 2000.  He did not yet experience hallucinations, panic attacks, or suicidal ideations.  The first indication that his irritability was increasing is noted in the April 2001 records, although these records do not show any other additional new symptoms.  The increase was not confirmed until the June 13, 2001 examination.  Prior to June 13, 2001, the Veteran's GAF score was 60, which represents the high end of moderate symptoms or moderate difficulty in functioning, and is just one point below a score that would begin to represent mild symptoms.  It is noted that during much of this time the Veteran was employed, contraindicating that his pathology was worse than the 30 percent assigned. 

In response to the contentions of the appellant that the Veteran's reports of suicidal ideation warrant a 70 percent evaluation prior to June 13, 2001, the Board notes that on the occasions suicidal ideations are mentioned, it is in reference to the past and not the present.  For example, the November 1994 examination notes that the Veteran complained of chronic depression and reported suicidal thoughts in the past.  There is no indication if this was 10 days or 10 years prior to the examination, and he was not suicidal or homicidal at the time of the examination.  Similarly, the April 1998 examination refers to the suicidal ideations on the November 1994 examination, but as noted that reference was to an unknown date in history and not current symptoms.  He also referred to two depressive episodes in the past three years in which he would not get out of bed and had suicidal ideations, but again denied currently having those symptoms.  The Veteran did not claim to have current suicidal ideations in his April 1999 notice of disagreement, but rather disputes the accuracy of the report of the April 1998 examiner and says he told that examiner he experiences suicidal and homicidal thoughts when under stress.

As for the April 1998 examiner's assessment noting that the Veteran has moderate difficulties in work performance due to his inability to sustain employment for long periods of time as a result of his irritability, difficulties with authority, and concentration difficulties, these comments must be read in the context of the entire examination.  The examination report states that the Veteran was working in an administrative position, and that he had held this position for the previous six months.  He had reportedly held ten jobs since 1985, but it appears that the Veteran was basically employed on a near continuous basis.  The Veteran reported easy irritability, but he denied that this was of such a degree that it would result in violence, so that the Board cannot conclude that there is impaired impulse control as described in the criteria for a 70 percent evaluation.  Although concentration difficulties were noted, the Veteran did not have memory difficulties or other cognitive problems, which are among the criteria for a 50 percent evaluation.  

The Board notes that in the evaluation of psychiatric disabilities, it is rare that every symptom will fall neatly within the criteria described for each level of evaluation.  Rather, a veteran will often display symptoms drawn from the criteria for several different rating levels.  That is precisely why 38 C.F.R. § 4.7 exists.  Even if the Veteran displayed suicidal ideations on one or two occasions between November 1994 and June 2001, this one symptom, which was always denied on every current examination, is not enough to make the Veteran's symptoms more nearly resemble the criteria for a 50 percent evaluation, much less a 70 percent evaluation.  The Veteran's problem with holding the same job is noted, as is the fact that he remained employed on a full time basis for virtually the entire period in question.  The Board again points out that after considering the Veteran's symptomatology as whole, the April 1998 examiner assigned a GAF of 60 for this period, instead of a GAF in the 41 to 50 range that would be appropriate for suicidal ideation or the inability to keep a job.

Therefore, when taken as a whole, the Board finds that the Veteran's symptoms more nearly resembled the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks described by the criteria for the 30 percent evaluation found in the current version of the rating code.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  Similarly, these symptoms also more nearly resemble that of the definite social and industrial impairment that warranted a 30 percent evaluation under the old rating criteria.  38 C.F.R. § 4.132, Code 9411 (1996).  The Board notes that the April 1998 examiner's description of the impairment caused by the Veteran's PTSD as "moderate to severe" seems to roughly coincide with the definition of definite as "more than moderate but less than rather large" found in VAOPGCREC 9-93.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD for the purposes of accrued benefits prior to June 13, 2001 is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


